                                                   U.S. Department of Justice
[Type text]
                                                   United States Attorney
                                                   Southern District of New York


                                                   United States District Courthouse
                                                   300 Quarropas Street
                                                   White Plains, New York 10601


                                                   July 7, 2021

VIA E-Mail

The Honorable Andrew E. Krause
United States Magistrate Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

       Re:    United States v. Shawn Melendez, et al., 21 Mag. 6600

Dear Judge Krause:

       The Government writes to respectfully request that the Court unseal the above-referenced
Complaint and related arrest warrants for Defendants Shawn Melendez and Kenneth Goode, as
both defendants have been arrested.

                                                   Respectfully submitted,

                                                   AUDREY STRAUSS
                                                   United States Attorney


                                           By:
                                                   Qais Ghafary
                                                   Assistant United States Attorney
                                                   Tel: (914) 993-1930




                                    July 8, 2021
